Title: From Alexander Hamilton to James McHenry, 20 December 1798
From: Hamilton, Alexander
To: McHenry, James



Private
New York Decr. 20. 1798
Dear Sir

I have been reflecting on the subject of an arrangement for the command of the 2d. Regiment of Artillery and for the Inspectorship of Artillery. I believe on the whole you can do nothing better than appoint Tousard, who I understand is next in rank after Burbeck, to the command of the Regiment and Major Hoops to the Inspectorship. Confidence, by halves is seldom wise. Toussard is in the service—delicate service has been and must be entrusted to him—his fidelity will be best secured by giving him a fair and equal chance, and shewing him that he is not suspected. I shall be much mistaken, if he does not prove to merit confidence.
Hoops is very intelligent industrious and persevering—he also has a good deal of information. Perhaps he may have displeased by being sometimes importunate; but that ingredient in the character which may have led to this, as an indication of zeal and perseverance, ought to be no objection to him.
Yrs. truly

A Hamilton
J Mc.Henry Esq

 